EXHIBIT 10.12 EMPLOYMENT AGREEMENT This Employment Agreement, is executed and effective for all purposes as of June 10, 2008 by and between Synergx Systems Inc., a Delaware corporation having its principal office at 209 Lafayette Drive, Syosset, New York 11791 (the “Company”) and Paul Mendez, an individual with a mailing address of P.O. Box 2059, East Hampton, New York 11937 (the “Executive”). In consideration of the terms and conditions hereinafter set forth, the parties hereto agree as follows: 1Definitions. For purposes of this Agreement, the terms set forth below shall have the following meanings: 1.1Affiliate. An entity controlling, controlled by or under common control, or in joint venture with the Company. 1.2Confidential Information. That secret proprietary information of the Company or any Affiliate of whatever kind or nature disclosed to Executive or known by Executive (whether or not discovered or developed by Executive) as a consequence of or through his employment with the Company. Such proprietary information shall include without limitation, all customers lists, price quotations, costs, price lists, employee information, supplier information, marketing information and strategies and all information relating to the Products, processing, manufacturing, assembly, quality control, know-how, research and development, sources of supplies and materials, operating and other cost data, distribution arrangements and Product proposals and marketing, any of which information is not generally known in the industry or in related industries in which the Company or any Affiliate engages in business (including industries supplying to or purchasing from the Company of any Affiliate) in the United States and Canada and shall specifically include all information contained in manuals, communications with customers and suppliers, memoranda, formulae, plans, drawings and designs, specifications, equipment and machinery configurations, and records of the Company and any Affiliate legend or otherwise identified by the Company or any Affiliate as Confidential Information. 1.3Inventions. Those discoveries, developments, concepts and ideas whether or not patentable, that relate to the Products and to the present and prospective activities of the Company or any Affiliate (which activities are known to Executive by reason of his employment with the Company). 1.4Products. Finished and other products being, or being contemplated to be, manufactured, assembled, processed, distributed or marketed, in whole or in part, by the Company or any Affiliate. 2Employment. The Company shall employ Executive to act as its President and Chief Executive
